Citation Nr: 0011198	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  91-18 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals scar of 
left lumbar sympathectomy, currently evaluated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R. Smay


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1944 to 
January 1947.  

This appeal arises from a September 1989 rating decision of 
the Pittsburgh, Pennsylvania, Regional Office (RO) that 
denied, in pertinent part, an increased rating for a residual 
scar of left lumbar sympathectomy.  In an October 1997 
decision, the Court of Veterans Appeals (since renamed the 
Court of Appeals for Veterans Claims) (Court) remanded the 
left lumbar sympathectomy claim to the Board for further 
development, in compliance with a joint remand motion filed 
by the appellant and the Department of Veterans Affairs (VA).  
[citation redacted].  
In its order, the Court vacated the Board's decision and 
remanded the claim to the Board so that the Board could 
discuss the applicability of DeLuca v. Brown, 8 Vet. App. 202 
(1995), to the residual scar.  The RO has completed the 
development that was requested in connection with the remand 
of the lumbar sympathectomy rating claim, and this issue in 
now before the Board again for further disposition.

The Board notes that the only issue on appeal at the present 
time is the left lumbar sympathectomy rating increase claim.  
The other issues have previously been dismissed by the Court, 
and they are not at issue in this appeal.


FINDINGS OF FACT

1.  The appellant suffered leg injuries during his active 
military service in World War II, which eventually resulted 
in osteomyelitis and a below-the-knee amputation of his left 
leg.

2.  The appellant underwent a left lumbar sympathectomy in 
August 1973 for pain associated with the left below-the-knee 
amputation involving the lumbar sympathetic nerves.

3.  The appellant states that he is experiencing greater pain 
in his left leg stump as a result of left lumbar 
sympathectomy residuals.


CONCLUSION OF LAW

The claim of entitlement to an increased rating for a 
service-connected residual scar of a left lumbar 
sympathectomy is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board must determine whether the appellant's 
claim for an increased rating is well grounded.  Under 
38 U.S.C. § 5107(a) (West 1991), VA has a duty to assist only 
those claimants who have submitted well grounded (i.e., 
plausible) claims.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  The threshold question is whether a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  If 
a claimant meets this threshold requirement, VA's duty to 
assist in developing the facts pertinent to the claim under 
38 U.S.C.A. § 5107 is triggered.  More recently, the Court 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  In determining whether a claim is well-grounded, 
the supporting evidence is presumed to be true.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  A claim for an increased 
rating is a new claim and "is generally well grounded under 
38 U.S.C.A. § 5107(a) when a claimant indicates that a 
service-connected disability has increased in severity."  
Colayong v. West, 12 Vet. App. 524, 532 (1999). 

The Board finds that the appellant's increased rating claim 
is well grounded on the basis of his statements regarding the 
current frequency and severity of symptoms, particularly his 
statements regarding pain.  Accordingly, VA's duty to assist 
the appellant in the development of these claims has been 
triggered. 


ORDER

The claim of entitlement to an increased rating for service-
connected residuals of a left lumbar sympathectomy is well 
grounded.  To this extent only, the appeal is granted.


REMAND

It is the opinion of the Board that additional development is 
necessary prior to further disposition of the appellant's 
claim.  Because the claim of entitlement to service 
connection for residuals of a left lumbar sympathectomy is 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In its October 1997 decision, the Court granted a joint 
motion for remand that was based, in part, on the need for a 
discussion of the appellant's claim of functional limitation 
of his left below-the-knee amputation as a result of his scar 
from the left lumbar sympathectomy.  The Board consequently 
remanded the appellant's claim for the performance of a VA 
examination to assess the functional loss due to the scar, in 
keeping with the applicable regulations and holdings of the 
court.  See 38 C.F.R. §§ 4.10, 4.40 (1999); DeLuca v. Brown, 
8 Vet. App. 206, 208 (1995); see also 38 C.F.R. § 4.45 
(1999).  

The appellant underwent a VA general medical examination in 
January 1999.  There is contradictory language in the 
examination report concerning the effect of any left lumbar 
sympathectomy scar.  While the examining VA physician found 
no evidence of a scar, the examination report stated that 
"[t]here is limitation of function."  Thus, on the one 
hand, the examination report indicates that there is no 
residual of the left lumbar sympathectomy scar.  On the other 
hand, the examination report suggests that there is, in fact, 
functional limitation attributable thereto.  Clarification is 
needed as to whether there are any typographical errors in 
the examination report.  On remand, the RO should seek to 
obtain clarification on this matter from the same examining 
VA physician, if possible, or from the same department at the 
appropriate VA medical center where the January 1999 
examination was performed. 

Second, the joint motion for remand specifically sought 
discussion of the "claim of functional limitation of [the 
appellant's] left below-the-knee amputation as a result of 
his scar.  A remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Further clarification of the examination reports is 
desirable in order to ensure compliance with the Court's and 
the Board's remand orders.  While the examination reports 
indicate that there is no residual scar from the left lumbar 
sympathectomy, they do not address whether there is any 
functional limitation attributable to the left lumbar 
sympathectomy scar on the left below-the-knee amputation, as 
opposed to functional limitation on the part of the lumbar 
spine at issue in this claim.  

In January 1999, the appellant underwent two VA examinations: 
a general medical examination and a spine examination.  The 
former examination focused on the existence of a scar at the 
site of the left lumbar sympathectomy.  The latter 
examination focused on limitation of the lumbar spine 
attributable to the sympathectomy.  Neither examination 
appears to have conclusively discussed the possibility of 
functional limitation of the below-the-knee left leg 
amputation attributable to any left lumbar sympathectomy scar 
or residual pain thereof.  

The history of the appellant's left lumbar sympathectomy 
emphasizes the need for sufficient examination detail to 
assess his claim.  In August 1973, the appellant sought 
treatment for pain in the left leg stump that had been 
present for several months and which worsened when walking 
more than two blocks on his artificial leg.  The provisional 
diagnosis was arterial insufficiency to his left leg, and the 
discharge diagnosis was sympathetic dystrophy of the left 
leg.  During this hospitalization, the appellant underwent 
the left lumbar sympathectomy.  Immediately after this 
surgery, he had only "few complaints of pain" in the left 
leg.  Thus, there appears to be a relationship between the 
appellant's left lumbar diagnosis and residual pain in the 
left leg stump.  For this reason, an examination report must 
include sufficient detail regarding any functional limitation 
involving the left leg stump attributable to the left lumbar 
condition. 

The duty to assist a VA claimant "includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).  A report lacking sufficient detail must be returned 
as inadequate.  38 C.F.R. § 4.2 (1999).  The Board's 
September 1998 remand to the RO was predicated on the Court's 
October 1997 remand, which, in turn, granted the joint motion 
to remand.  That joint motion to remand specifically sought 
an assessment of the pain and functional limitation of the 
left lumbar sympathectomy on the left below-the-knee 
amputation.  The current examination reports are not 
conclusive in that they do not provide sufficient detail on 
the specific issue to be resolved on remand.  

Moreover, further effort is warranted to obtain records 
relating to a determination of Social Security disability 
benefits.  The appellant is in receipt of Social Security 
Administration (SSA) disability benefits.  In view of recent 
statements by the Court regarding the need to obtain all 
relevant SSA records, to associate those records with a 
claimant's file, and to consider that evidence in 
adjudicating a claim, the Board is of the opinion that the RO 
must not only seek but also obtain all relevant SSA records 
prior to reaching a determination as to the veteran's 
lumbosacral spine disability rating claim.  See Muehl v. 
West, 13 Vet. App. 159, 162 ("VA should have waited for 
receipt of the SSA records before rendering a decision.").  
Therefore, on remand, the RO will obtain all relevant SSA 
records and will readjudicate this claim in view of all of 
the evidence of record.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to this claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO should seek to obtain 
clarification from the examining VA 
physician who conducted the January 1999 
VA general medical examination to 
ascertain whether there is a typographical 
error in the examination report on the 
second page, where there is a discussion 
of functional limitation.

2.  The RO should schedule the appellant 
for the conduct of a thorough medical 
examination to assess the precise nature 
of any left lumbar sympathectomy 
residuals, including a scar, but more 
significantly, any residuals resulting 
from pain that affect either the site of 
the left lumbar sympathectomy or the 
appellant's left leg.  The examining 
physician should be provided with the 
appellant's claims folder and should 
review all of the pertinent medical 
findings and symptoms.  All necessary 
tests should be performed, including 
range-of-motion testing to assess any and 
all limitations due to the left lumbar 
sympathectomy not only at the lumbar spine 
level but also with respect to the left 
leg.  The examination report should 
discuss the effect, if any, of the 
appellant's left lumbar sympathectomy 
residuals on function and movement on all 
affected areas, including the lumbar spine 
and the left leg, in accordance with 
38 C.F.R. §§ 4.40 and 4.45 (1999) and 
DeLuca v. Brown, 8 Vet. App. 206 (1995).  
The claims folder should be made available 
to the examiner(s) for review prior to the 
examination.  The examiner(s) should set 
forth all pertinent findings in a clear, 
comprehensive, and thorough narrative or 
report.

3.  The RO should seek and obtain copies 
of the records used by the SSA in its 
disability determination.  The RO should 
not readjudicate the veteran's claims 
until it has obtained the SSA records, or 
it should explain why such records are 
either not obtainable or why they are 
otherwise unnecessary for a resolution of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  A 
remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall, 11 Vet. App. at 271.

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine if an increased rating for the service-connected 
residual scar of a left lumbar sympathectomy may be granted.  
If the decision remains adverse to the appellant, he and his 
representative should be furnished with a supplemental 
statement of the case.  The case should thereafter be 
returned to the Board for further review, as appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes). 


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals





 



